THE THIRTEENTH COURT OF APPEALS

                                    13-19-00318-CR


                        PEDRO ENRIQUE BARZOLA GARCIA
                                     v.
                             THE STATE OF TEXAS


                                   On Appeal from the
                     389th District Court of Hidalgo County, Texas
                            Trial Cause No. CR-1753-18-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed in part, rendered in

part, and affirmed in part. The Court orders the judgment of the trial court REVERSED

IN PART, RENDERED IN PART, and AFFIRMED IN PART.

      We further order this decision certified below for observance.

December 30, 2020